 Case 2:18-cr-00496-JS Document 44 Filed 09/30/20 Page 1 of 12 PageID #: 317



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------X
UNITED STATES OF AMERICA,

           -against-                           MEMORANDUM & ORDER
                                               18-CR-0496-1(JS)
RAYMOND R. PELLEGRINO,

                    Defendant.
----------------------------------X
APPEARANCES
For United States: Charles P. Kelly, Esq.
                    Madeline M. O’Connor, Esq.
                    United States Attorney’s Office
                    Eastern District of New York
                    610 Federal Plaza
                    Central Islip, New York 11722

For Defendant:         John F. Kaley, Esq.
                       Doar Rieck Kaley & Mack
                       217 Broadway, Suite 707
                       New York, New York 10007

SEYBERT, District Judge:

           Defendant Raymond R. Pellegrino (“Defendant”) seeks a

reduction of his sentence, pursuant to the First Step Act, 18

U.S.C. § 3582(c)(l)(A)(i), in light of health concerns surrounding

the COVID-19 pandemic, his underlying medical conditions, and

Federal   Correction     Institute     Otisville’s     (“FCI    Otisville”)

pandemic response.      (Def. Mot., D.E. 38; Def. Reply, D.E. 40.)

The Government opposes the motion.          (Gov’t Opp., D.E. 39.)       For

the reasons set forth below, the motion is GRANTED.
    Case 2:18-cr-00496-JS Document 44 Filed 09/30/20 Page 2 of 12 PageID #: 318



                                    BACKGROUND

I.      Factual and Procedural History

              Defendant was indicted on or around September 13, 2018

and arraigned on October 5, 2018 before then-District Judge Joseph

F. Bianco.         (Indictment, D.E. 1; Min. Entry, D.E. 5.)                   The

Indictment charged Defendant, a chiropractor who owned his own

practices, with one count of health care fraud arising out of a

scheme to defraud an insurance company by using his employees’

Taxpayer Identification Numbers to bill for services they did not

render.     (See generally Indictment.)         On March 15, 2019, Defendant

entered a guilty plea.         (Min. Entry, D.E. 23.)       For this offense,

the sentencing guidelines provided a range of 37 to 46 months’

imprisonment      and   probation    recommended    a   term   of   42    months’

imprisonment.         (Presentence     Report    (“PSR”),   D.E.    26,    ¶   67;

Probation Recommendation, D.E. 26-1, at 1-2.)                On May 17, 2019,

this case was reassigned to the undersigned.            On October 18, 2019,

this Court sentenced Defendant to 18 months’ imprisonment, three

years of supervised release, and payment of $2,427,101.13 in

restitution.       (Min. Entry, D.E. 32; Sent’g J., D.E. 33.)

              Defendant voluntarily surrendered to FCI Otisville on

December 20, 2019 and, as of the date of this Memorandum and Order,

has served a little over 9 months of his sentence.1              (Def. Mot. at


1 Defendant was in custody from September 17, 2019 to October 5,
2019, the date of his arraignment. (Def. Mot. at 9-10.)


                                        2
 Case 2:18-cr-00496-JS Document 44 Filed 09/30/20 Page 3 of 12 PageID #: 319



1, 10.)    Defendant is eligible for release on or around March 12,

2021.     (Def. Mot. at 10.)     Defendant represents that on or about

April 16, 2020, FCI Otisville case managers advised him, and other

inmates, that they were closing the facility and Defendant, and

others, would be transferred to FCI Otisville’s medium security

prison for a two-week quarantine prior to their release to home

confinement.      (Def. Mot. at 2.)       Defendant completed the necessary

forms   and    was   approved   for   a    May   1,    2020   release    to    home

confinement at his parents’ house in Bay Shore, New York.                  (Id.)

              The Government submits Defendant’s “Furlough Application

Approval    and   Record,”   verified      by    “J.   DeLeo,”   a    corrections

counselor.     (Furlough App., Ex. A to Def. Mot., D.E. 39-1.)                Under

a heading titled “Approval” reads: “[a]pproval for the above named

inmate to leave the Institution on a furlough as outlined is hereby

granted in accordance with P.L. 93-209 and the [Bureau of Prisons

(“BOP”)] Furlough Program Statement. The Period of Furlough is

from 5/1/2020 9:00AM to 5/31/2020 9:00AM.”               (Id.)       The Furlough

Application contains what appears to be electronic signatures from

“CMC K. Walker” and “J. Petrucci, Warden,” although not dated.

(Id.)     There is nothing provided in the space under the Warden’s

electronic signature for “Reason(s) for disproval.”                    (Id.)     At

some point before May 1, 2020, Defendant was informed he would not

be released to home confinement and on May 6, 2020, he returned to

FCI Otisville where he remained until he tested positive for COVID-


                                      3
 Case 2:18-cr-00496-JS Document 44 Filed 09/30/20 Page 4 of 12 PageID #: 320



19.    Defendant was then transferred back to the medium security

facility to quarantine.        This motion followed on July 2, 2020.

             On September 21, 2020, the Court directed the parties to

submit a letter “indicating the reasons and/or circumstances as to

why the Warden and/or the BOP rescinded its decision to grant

Defendant furlough.” (Sept. 21, 2020 Elec. Order.) The Government

responds that the BOP/Warden never granted Defendant furlough and

“all inmates who filed furlough applications were offered the

opportunity to go in quarantine while their applications were

processed so that, if their furlough application were granted, the

furlough     pre-condition     of   two    weeks   quarantine”    would    be

satisfied.     (Gov’t Ltr., D.E. 41.)      The Government did not submit

records    confirming    the    Warden’s   denial.     According     to   the

Government, however, Defendant chose to quarantine.

             Defendant   responds    and    recites   the     above-detailed

timeline of events and specifies that on April 16, 2020, the FCI

Otisville administrator informed the inmates that the facility was

in the process of closing and all inmates “were being furloughed

home to complete their sentences after a 14-day quarantine,” and

should arrange to be picked up on May 1, 2020.              (Def. Ltr., D.E.

42.)   Defendant maintains he had no choice regarding the 14-day

quarantine.     (Id.)




                                      4
 Case 2:18-cr-00496-JS Document 44 Filed 09/30/20 Page 5 of 12 PageID #: 321



                                DISCUSSION

I.   Legal Standard

           “‘A court may not modify a term of imprisonment once it

has been imposed except pursuant to statute.’”            United States v.

Rabuffo, No. 16-CR-0148, 2020 WL 2523053, at *1 (E.D.N.Y. May 14,

2020) (quoting United States v. Gotti, No. 04-CR-0743, 2020 WL

497987, at *1 (S.D.N.Y. Apr. 6, 2020)).          As amended by the First

Step Act, 18 U.S.C. § 3582(c)(1)(A)(i) provides:

     The court may not modify a term of imprisonment once it
     has been imposed except that--in any case--the
     court, . . . upon motion of the defendant after the
     defendant has fully exhausted all administrative rights
     to appeal a failure of the Bureau of Prisons to bring a
     motion on the defendant’s behalf or the lapse of 30 days
     from the receipt of such a request by the warden of the
     defendant’s facility, whichever is earlier, may reduce
     the term of imprisonment (and may impose a term of
     probation or supervised release with or without
     conditions that does not exceed the unserved portion of
     the original term of imprisonment), after considering
     the factors set forth in section 3553(a) to the extent
     that they are applicable, if it finds that--

     (i) extraordinary and compelling reasons warrant such a
     reduction . . . and that such a reduction is consistent
     with applicable policy statements issued by the
     Sentencing Commission.

           A defendant seeking relief under Section 3582(c)(1)(A)

“bears the burden of showing that his release is justified.”

United States v. Patterson, No. 06-CR-0080, 2020 WL 3451542, at *1

(S.D.N.Y. June 23, 2020); see also United States v. Fleming, No.

18-CR-0197, 2020 WL 2838511, at *2 (E.D.N.Y. June 1, 2020) (“It is

[defendant’s] burden to show that there are ‘extraordinary and


                                     5
 Case 2:18-cr-00496-JS Document 44 Filed 09/30/20 Page 6 of 12 PageID #: 322



compelling    reasons’       that     warrant         a     modification     of   his

sentence.”); United States v. Schultz, No. 17-CR-1935, 2020 WL

2764193, at *2 (W.D.N.Y. May 28, 2020) (same).

II.    Analysis

            The parties dispute whether Defendant exhausted his

administrative remedies.        (Def. Mot. at 3-4; Gov’t Opp. 10-15.)

Defendant    argues   that   the     Furlough         Application    satisfies    the

exhaustion    requirement.          (Def.      Mot.    at   3.)     The    Government

disagrees and argues that Defendant did not exhaust his remedies

because the Furlough Application is distinct from a compassionate

release request.      (Gov’t Opp. at 12-13; Furlough App.)                   In this

case, the Court waives the exhaustion requirement in view of the

time   constraints    involved       and       the    allegations   regarding     FCI

Otisville’s furlough and compassionate release practices.                         See

United States v. Cohen, No. 17-CR-0372, 2020 WL 3960513, at *2

(E.D.N.Y. July 13, 2020) (Seybert, J.) (collecting cases).

            The Court turns to the merits.                  Defendant argues that

the severe outbreak at FCI Otisville and his “now virus-infected

physical condition, combined with his other ailments, presents

extraordinary and compelling circumstances warranting a sentencing

reduction.”       (Def. Mot. at 7-9.)            The Government responds that

“the risk of complications to defendant’s COVID-19 virus cannot--

and should not--alone form the basis to grant a prisoner’s motion

for release, particularly in a case such as this one where the


                                           6
 Case 2:18-cr-00496-JS Document 44 Filed 09/30/20 Page 7 of 12 PageID #: 323



defendant    has    no   heightened      risk       of   complications   and   the

defendant’s risk factors cannot be described as ‘extraordinary and

compelling.’”       (Gov’t   Opp.   at       18.)        On   September 28, 2020,

Defendant advised the Court of the Second Circuit’s decision in

United States v. Brooker, No. 19-3218, -- F.3d --, 2020 WL 5739712

(2d Cir. Sept. 25, 2020) that “wholly supports granting [ ]

compassionate release (a sentence reduction) at this time.”                 (Def.

Sept. 28, 2020 Ltr., D.E. 43.)        In support, Defendant cites to the

COVID-19 outbreak at FCI Otisville, the facility’s response, the

resulting risks, Defendant’s “excellent institutional record,” and

the fact that he contracted COVID-19.               (Id.)

            As other courts have noted, the historical “authority to

define ‘extraordinary and compelling reasons’ has been granted to

the United States Sentencing Commission, which has defined that

term at [U.S. Sentencing Guidelines Manual (“U.S.S.G.”)] § 1B1.13,

comment n.1.”      United States v. Zukerman, 451 F. Supp. 3d 329, 335

(S.D.N.Y. 2020).      However, the Second Circuit in Brooker recently

analyzed “whether the First Step Act allows courts independently

to determine what reasons, for purposes of compassionate release,

are ‘extraordinary and compelling,’ or whether that power remains

exclusively with the BOP Director” as stated in U.S.S.G. § 1B1.13

Application Note 1(D) (“Application Note 1(D)”).                 2020 WL 5739712,

at *1, 5.    The Second Circuit agreed with the majority of other

courts and held “despite Application Note 1(D), the First Step Act


                                         7
 Case 2:18-cr-00496-JS Document 44 Filed 09/30/20 Page 8 of 12 PageID #: 324



freed district courts to exercise their discretion in determining

what are extraordinary circumstances.”                 Id. at *5.         The Court

explained that “[b]ecause Guideline § 1B1.13 is not ‘applicable’

to   compassionate       release   motions        brought    by    defendants      [as

compared to those brought by the BOP], Application Note 1(D) cannot

constrain district courts’ discretion to consider whether any

reasons are extraordinary and compelling.”                   Id. at *6.          Thus,

“[t]he only statutory limit on what a court may consider to be

extraordinary and compelling is that ‘[r]ehabilitation . . . alone

shall not be considered an extraordinary and compelling reason.’”

Id. at *8 (quoting 28 U.S.C. § 994(t)) (emphasis and alterations

in original).

            This    Court   exercises       its   discretion       and   finds    that

Defendant established “extraordinary and compelling reasons” to

modify his sentence.        18 U.S.C. § 3582(c)(1)(A)(i).                Defendant’s

motion differs from many the Court has received because he has,

unfortunately, contracted and recovered from COVID-19, despite an

absence of documented underlying illnesses or conditions.                        Yet,

the Court gives credence to Defendant’s representations and is

keenly aware that he contracted COVID-19 after (1) FCI Otisville

allegedly informed its inmates it was closing and all inmates would

be furloughed to home confinement, (2) FCI Otisville transferred

Defendant   to     the   medium    security       prison    at    Otisville   for    a

mandatory 14-day quarantine, (3) Defendant filled out forms and


                                        8
 Case 2:18-cr-00496-JS Document 44 Filed 09/30/20 Page 9 of 12 PageID #: 325



arguably received approval for furlough, and (4) FCI Otisville

transferred Defendant back to FCI Otisville.             The Government does

not squarely dispute these representations but responds that “in

April 2020, all inmates at Otisville Camp were evaluated for home

confinement,” Defendant chose to quarantine in the event the Warden

granted furlough, and he was denied furlough.            (Gov’t Ltr.)       While

the government submitted the Furlough Application, it did not

submit proof of the Warden’s denial.

           The Court acknowledges that the BOP faced, and continues

to face, the herculean task of implementing measures to mitigate

the spread of COVID-19 throughout the prison population.               However,

the Court cannot ignore Defendant’s representations regarding FCI

Otisville’s unexplained change in its COVID-19-related furlough

application process.     As stated, Defendant’s Furlough Application,

submitted by the Government, appears electronically signed by the

Warden and there is nothing in the space for “Reason(s) for

disapproval.”     Nor is the Court persuaded that FCI Otisville is a

safer   alternative      than   home       confinement        for   someone    in

“Defendant’s position.”      (See Gov’t Opp. at 17.)           As recognized by

my   colleague,    FCI   Otisville     experienced       an    “alarming”     and

“apparent outbreak.”      United States v. Efrosman, No. 06-CR-0095,

2020 WL 4504654, at *2 (E.D.N.Y. Aug. 5, 2020).                     To be sure,

Defendant already contracted COVID-19 and as of September 29, 2020,

the virus remains at-large:          2 inmates and 1 staff member are


                                       9
    Case 2:18-cr-00496-JS Document 44 Filed 09/30/20 Page 10 of 12 PageID #: 326



listed as “positive” for COVID-19 at FVI Otisville and 24 inmates

and 14 staff members are listed as “recovered” from the virus.

See COVID-19 Cases, BOP, http://www.bop.gov/coronavirus/ (last

visited Sept. 30, 2020).          This is an increase from September 16,

2020, when the BOP reported 1 staff member as “positive” for COVID-

19 and 27 inmates and 14 staff members as “recovered” from the

virus.2

              The Court declines to adopt the Warden’s alleged basis

for denying Defendant’s furlough application:             that Defendant “had

no risk factors for serious illness should he contract COVID-19.”

(Gov’t Ltr.)         First, while the Government submitted the Furlough

Application, it did not submit the Warden’s denial.              Second, under

Brooker, the BOP does not “retain a significant rein” on the

Court’s      discretion     to   determine      whether   “extraordinary     and

compelling” reasons justify Defendant’s release where, as here,

the BOP “made no motion.”          Brooker, 2020 WL 5739712, at *7.

              Finally, the Court has considered the Section 3553(a)

factors.      See § 3582(c)(1)(A)(i); United States v. Harris, No. 15-

CR-0445,      2020    WL   5801051,   at   *2   (S.D.N.Y.   Sept.    29,   2020)

(considering the Section 3553(a) factors and recognizing that

under Brooker, “when assessing a motion brought directly by an




2 The Court independently tracked the BOP website for FCI
Otisville. Because it updates daily, these numbers are not
stored or reflected on the website.


                                        10
Case 2:18-cr-00496-JS Document 44 Filed 09/30/20 Page 11 of 12 PageID #: 327



imprisoned person rather than by the BOP, the Court is constrained

neither by U.S.S.G. 1B1.13’s enumeration of extraordinary and

compelling reasons, nor by its freestanding requirement that the

defendant seeking release not pose any danger to the community.”).

The “severity of [Defendant’s] conduct remains unchanged.               What

has changed, however, is the environment where [he] is serving his

sentence.”     Zukerman, 451 F. Supp. 3d at 336 (“When the Court

sentenced [Defendant], the Court did not intend for that sentence

to ‘include incurring a great and unforeseen risk of severe illness

or death’ brought on by a global pandemic.” (quoting United States

v. Rodriguez, No. 03-CR-0271, 451 F. Supp. 3d 392, 407 (E.D. Pa.

Apr. 1, 2020))).      Moreover, “the limited duration remaining on

Defendant’s sentence,” serves “as an additional consideration

favorable to granting [his] motion for compassionate release.”

United States v. Miller, No. 15-CR-0132, 2020 WL 3187348, at *5

(D. Conn. June 15, 2020).

             Accordingly,   the    circumstances   unique   to   this   case

demonstrate extraordinary and compelling reasons justifying a

modification of Defendant’s term of imprisonment.

                                  CONCLUSION

             For the reasons stated above, Defendant’s motion for a

reduction of his sentence, pursuant to 18 U.S.C. § 3582(c)(l)(A)(i)

(D.E. 38) is GRANTED.        It is hereby ORDERED that Defendant’s

sentence is modified such that his remaining term of imprisonment


                                      11
Case 2:18-cr-00496-JS Document 44 Filed 09/30/20 Page 12 of 12 PageID #: 328



is replaced by an equal period of home confinement, with electronic

monitoring and on such conditions as the Probation Department deems

necessary, to be followed by the term of supervised release

previously imposed by the Court.           It is further ORDERED that

Defendant be released immediately to begin his term of home

confinement.   Defendant shall remain self-quarantined for 14 days

after release.    Within one week of his release, Defendant shall

call Probation to schedule an appointment.


                                         SO ORDERED.



                                         /s/_JOANNA SEYBERT    __
                                         Joanna Seybert, U.S.D.J.

Dated: September 30 , 2020
       Central Islip, New York




                                    12
